Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 
Amendment Entry
2.	Applicant's amendment and/or response filed June 1, 2022 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 1, 8, 10, and 12 have been amended.  Claims 2 and 11 have been cancelled.  Accordingly, claims 1, 3-10, 12, and 13 are pending and are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.
4.	The rejections of claims 2 and 11 are now moot in light of Applicant's cancellation of the claims.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing dates of EUROPEAN PATENT OFFCE (EPO) 18171441.1 filed 05/09/2018.  Based on the filing receipt, the effective filing date of this application is May 9, 2018 which is the filing date of Foreign Application EPO 18171441.1 from which the benefit of foreign priority is claimed. 

Claim Objections
6.	Claim 12 is objected to for depending from a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 3-10, 12, and 13, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In particular, claim 1 fails to clearly define Applicant’s invention as configured in Figure 1 and set forth in paragraphs [0003, 0007-0015] so as to allow directed patient-specific and/or analyte-specific and/or reagent specific removal and sequestration of separate interfering substances for specific dependent underlying analytical method testing. The omitted structural cooperative relationships are:
1) first separation vessel for the interfering substance in operative communication and connection with its corresponding “first” separation station and “first” separation device of the laboratory instrument to extract the resultant test sample for its corresponding first analytical method, and
2) second separation vessel for the interfering substance in operative communication and connection with its corresponding absent “second” separation station and absent “second” separation device of the laboratory instrument to extract the resultant test sample for its corresponding second analytical method which is different from the first analytical method. 
Claim 1 is ambiguous in reciting, “a first separation vessel … test sample of a laboratory test of a first analytical method; a second separation vessel… test sample of a laboratory test of a second analytical method different from the first analytical method” and “at least one … separation station… configured to receive the first OR second separation vessel and to separate a test sample … comprising at least one separation device” because it is unclear how the recited configuration is operative to perform two distinct analytical methods using distinct reagents on two separate samples having distinct interfering substances removed from two separation vessels using only one separation station and one separation device, as claimed. Such embodiment does not appear to be adequately taught or described in Applicant’s disclosure.  See Figure 1. 
	Claim 1 is further vague and indefinite in reciting, “laboratory instrument comprising at least one separation station … configured to receive the first and/or second separation vessel and to separate a test sample contained in the … separation vessel from the solid surface of the … separation vessel, wherein the … separation station comprises at least one separation device…selected from … a centrifuge, a magnetic separation and incubation station, a filtration station” because it is unclear how the test sample should be separated from the solid surface, as claimed. In particular, it is unclear how the separation device in the separation station of the laboratory instrument in the form of a centrifuge, a magnetic separation and incubation station, or filtration station, is operative to separate the test sample from the first and/or second separation vessel having the interfering substance captured into solid surface by the capture molecule immobilized on the first and/or second solid surface from which the test sample(s) is being separated. It appears that the test sample containing any analyte to be tested in an analytical method should be extracted from the interfering substance in the separation vessels and into the separation station of the laboratory instrument component of the laboratory system for analysis. 
Claim 1 is indefinite in appearing redundant in reciting, “wherein at least one of the at least one test sample attribute.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Since claim 1 is so unclear with respect to the laboratory system component configuration which is not reflective of Figure 1 in the disclosure, and fails to clearly define Applicant’s invention as configured in Figure 1 so as to be in operative configuration in a manner set forth in paragraphs [0007-0015] so as to allow directed patient-specific and/or analyte-specific and/or reagent specific removal and sequestration of separate interfering substances and using dependent underlying analytical method testing [0003], it is deemed that the claims read on the prior art of record updated as follows.
8.	Claims 1, 3-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tikanoja et al. (US 2018/0120204) in view of Tajima et al. (US 2016/0025722).
Tikanoja et al. disclose a laboratory system for separating interfering substances contained in test samples. The laboratory system as taught by Tikanoja et al. comprises
a) a separation vessel (i.e. “first” pretreatment module 16: pretreatment column);
b) a laboratory instrument having an analytical module; wherein pretreatment in the separation vessel comprises separating interfering substances (cell debris, matrix) contained in test samples (Abstract; [0036, 0037, 0040]; Figure 3).  Tikanoja et al. teach that the laboratory systems having pretreatment separation vessel modules operably connected to laboratory instrument analysis modules are well known and conventional in the art ([0013, 0015, 0073, 0078]; Figure 3);  
c) a data base (data carrier) which comprises a test sample record which includes a test sample identity (RFID chip) and a selective test sample attribute. The selective test sample attribute may be a laboratory test ordered for the test sample (analytical reagent requirement) or patient information associated with the test sample (designed pretreatment parameter) ([0116, 0117]; Figure 3); and,
d) a management unit (controlled by a user friendly software) communicatively connected to the laboratory instrument which comprises a processor and a computer-readable medium (software) provided with instructions to select a test sample based on the selective test sample attribute (i.e. may simply add the test sample into the laboratory instrument feeding unit for analysis), to assign an interference separation protocol to the selected test sample (pretreatment step is necessary or required), and to send an order (direct the sample) based on the selected test sample and assigned interference separation protocol to the laboratory instrument.  ([0072, 0092, 0116, 0117]; Table on page 4).
The separation vessel 16 (pretreatment column) comprises a solid surface (affinity column) having a capturing molecule (capture means) immobilized thereto  configured to bind and immobilize the interfering substances (cell debris, matrix) from a sample to provide partially purified test samples which are forwarded to a laboratory instrument for laboratory testing (analytical measurements) using distinct analytical methods ([0019, 0026, 0027, 0048-0051, 0054, 0073]; Table on page 4). 
The laboratory instrument comprises a separation station configured to receive the separation vessel and to separate a test sample contained in the separation vessel from the solid surface into a sample input [0009, 0073]. Separation stations comprise well-known separation devices and vessels which include a pipetting device 15 (automated sample dispensing, pipet), a centrifuge to separate serum or plasma, a column, a filter, and beads (particles of same or different sizes coated and packed in a tube or column container); wherein the solid phase of the filter and beads are comprised by the filter and the surface of the beads, respectively. The solid phase is taught to be within the inner surface of the separation device which may be rotatable [0003, 0004, 0005, 0031, 0054, 0055, 0064, 0073, 0095]. The laboratory instrument further comprises a) a test sample output area operatively coupled to a laboratory transport system which is operatively coupled to different analytical modules ([0003, 0004, 0041, 0092, 0114]; Table on page 4); and b) a control unit (computer controlled automation) comprising a processor configured to control the laboratory instrument according to respective interference separation protocols; and a computer-readable medium (software) provided with the separation protocols which comprise a processing step to separate the test samples contained in the separation vessels from interfering substances into purified test samples for testing in the analytical methods ([0004, 0071, 0072, 0092, 0114]; Table 4); and c) a separation vessel storage section so as to enable the separation vessels to be stored for reuse [0074, 0105, 0114];
Analytical methods (first, second) for fractionated analytes may comprise same or different detection methods including spectrophotometry, fluorimetry, photometry, electrochemical, colorimetric, and turbidimetry which are conventional detection or measurement methods performed in separate vessels or wells simultaneously ([0003, 0028, 0072]; Table on page 4); with different preceding test reactions including antigen/antibody binding interactions for immunological assays and chemical test reactions for chemical analysis ([0041, 0071, 0072, 0096, 0097, 0114]; Table on page 4).
	Tikanoja et al. differ from the instant invention in failing to teach a second separation vessel comprising a capture molecule immobilized on a second solid surface and configured to bind an interfering substance contained in the test sample for a second distinct analytical method.  
	Tajima et al. disclose a laboratory system comprising a pretreatment module for separating and removing interfering substances (contaminants) contained in test samples (biological substances). The pretreatment module of the laboratory system comprises a first separation vessel (column chip) comprising a capturing molecule (binding affinity) immobilized on a solid surface (first support) and configured to bind an interfering substance (contaminant) present in the test sample for an analytical laboratory test.  The pretreatment module of the laboratory system further comprises a second separation vessel (column chip) comprising a capturing molecule (binding affinity) immobilized on a solid surface (second support). (Figure 1, Figure 6; [0027, 0028, 0032). The laboratory system also comprises a laboratory instrument (assay device) that receives the test sample after pre-treatment to perform the analytical laboratory test [0035, 0038].
	Tikanoja et al. differ from the instant invention in failing to teach a second separation vessel comprising a capture molecule immobilized on a second solid surface and configured to bind an interfering substance contained in the test sample for a second distinct analytical method.  
Although Tajima et al. teach a second separation vessel comprising a capturing molecule immobilized on a solid surface; Tajima et al. do not teach that the capturing molecule immobilized on the solid surface is configured to bind to a second interfering substance contained in the test sample for a second distinct analytical method.  
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated a second separation vessel as taught by Tajima into the laboratory system of Tikanoja so as to be configured to capture a second interfering substance from the test sample because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ8.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention have incorporated a second separation vessel as taught by Tajima in a manner configured to separate a second interfering substance from the test sample in preparation for a laboratory test on a second analytical method into the laboratory system of Tikanoja because Tajima taught that pretreatment steps using one or more supports and separation vessels increases sensitivity and reduces false positive and/or false negative results. 
	It is proper for purposes of this obviousness rejection to interpret the "pretreatment column(s)" of each of Tikanoja and Tajima as encompassing the pretreatment separation vessel in Applicant’s claimed invention because unpatented claims are given the broadest reasonable interpretation consistent with the specification.

Response to Arguments
9.	Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
	A) Applicant argues that Tikanoja fails to teach or suggest a second separation vessel, a database comprising at least one test sample record which comprises a test sample identity and at least one test sample attribute which is specifically a selective test sample attribute; and a management unit communicatively connected to the laboratory instrument comprising a processor and a computer-readable medium provided with instructions to select a test sample based on the selective test sample attribute, to assign an interference separation protocol to the selected test sample, and to send an order based on the selected test sample and assigned interference separation protocol to the laboratory instrument.
Applicant’s argument is not persuasive because as set forth herein supra, Tikanoja, indeed, teaches a data base (data carrier) which comprises a test sample record which includes a test sample identity (RFID chip) and a selective test sample attribute in paragraphs [0116, 0117] and Figure 3; and, a management unit (controlled by a user friendly software) communicatively connected to the laboratory instrument which comprises a processor and a computer-readable medium (software) as claimed in paragraphs [0072, 0092, 0116, 0117] and Table on page 4. 

	B) Applicant argues that Tajima fails to teach or suggest a second separation vessel comprising a capture molecule immobilized on a second solid phase and configured to bind an interfering substance of a laboratory test of a second analytical method different from the first analytical method.
	Applicant’s argument is not persuasive because although Tajima teaches a second separation vessel that does not comprise a capturing molecule immobilized on the solid surface configured to bind to a second interfering substance; Tajima, indeed, teaches a first separation vessel and a second separation vessel in a pretreatment method and it is deemed that it would have been obvious to one of ordinary skill to have incorporated a second separation vessel as taught by Tajima into the laboratory system of Tikanoja so as to be configured to capture a second interfering substance from the test sample since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ8.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

10.	No claims area allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 26, 2022